Citation Nr: 0921977	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  07-29 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.   Entitlement to an initial evaluation in excess of 10 
percent for left shoulder bursitis and tendonitis prior to 
April 22, 2008 and in excess of 20 percent from April 22, 
2008.

2.  Entitlement to an initial evaluation in excess of 10 
percent for left ankle sprain with residual tendonitis.

3.  Entitlement to service connection for headaches, to 
include as secondary to service-connected bilateral 
temporomandibular disorder.

4.  Entitlement to service connection for hyperpigmentation.

5.  Entitlement to service connection for hemorrhoids.




ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from June 1993 to March 2000.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  Jurisdiction over the Veteran's case was 
subsequently transferred to the San Diego, California, RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a careful review of the claims folder, the Board finds 
that the claims must be remanded for further action.

With respect to the claim for initial increased ratings for 
the left shoulder, VA medical records show that the Veteran 
underwent a left shoulder diagnostic arthroscopy and 
debridement of left shoulder labral tear in April 2008.  
Shortly thereafter, the Veteran underwent a VA examination in 
July 2008 for evaluation of her left shoulder.  The examiner 
concluded that the Veteran was only 21/2 months post surgery 
and that a further observation period was warranted before a 
final evaluation could be made.  The Veteran was advised to 
return in 6 months for further evaluation.  As such, the 
Boards finds that the Veteran must be given a full and 
complete VA examination of the left shoulder, to asses the 
current level of severity of the Veteran's left shoulder 
disability, following her shoulder surgery and temporary 100 
percent evaluation due to that surgery.  

With respect to the claim for an initial increased rating for 
the left ankle, the Veteran last underwent an evaluation of 
the ankle on VA examination in July 2007 and was diagnosed as 
having chronic recurrent sprain with instability of the left 
ankle.  The examiner concluded that the Veteran's ankle would 
appear to have only a temporary, transient discomfort without 
actual disability or functional impairment with the recurrent 
episodes of instability.  The examiner also reported that 
there was no indication of incoordination, fatigability or 
lack of endurance.  In a September 2007 VA Form 9, the 
Veteran indicated that the VA examination did not adequately 
assess the current severity of her left ankle disorder.  She 
reported that her ankle swells at night and that it takes 
time to walk in the morning.  She stated that she could no 
longer work as a dental assistant due, in part, to her ankle 
disorder.  She stated that she has to elevate her feet 
approximately 70 percent of the day and that she has to use a 
special foot board.  The medical evidence of record is 
therefore insufficient for the Board to render a decision on 
the issue of an initial increased rating for left ankle 
sprain with residual tendonitis.  These considerations 
require further investigation by a medical professional, 
inasmuch as the Board is prohibited from substituting its own 
unsubstantiated medical opinions.  See Colvin v. Derwinski, 
Vet. App. 171, 175 (1991).    

With respect to the claim for service connection for 
headaches, the Veteran claims that she has headaches 
secondary to her service-connected temporomandibular 
disorder.  Current medical treatment records show evidence of 
headaches.  The Board notes, however, that there is no VA 
medical opinion as to the relationship, if any, between the 
Veteran's current headaches and her service-connected 
temporomandibular disorder.  The pertinent regulation 
provides that disability that is proximately due to, or the 
result of, a service-connected disease or injury shall be 
service connected and that, when service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2008).

The claims for service connection for hyperpigmentation and 
hemorrhoids also warrant further development.  

The Veteran contends that she suffers from hyperpigmentation 
on her face and that she has to use various products to help 
reduce the appearance of the discoloration.  She reported 
that she has asked medical professionals to look at her 
condition, but that they have responded that she continue 
using over-the-counter products.  The service treatment 
records show that Veteran was treated for post-inflammatory 
hyperpigmentation secondary to dermatitis.  A May 2007 VA 
outpatient treatment record reflects that the Veteran 
requested a skin bleach product for treatment of darkened 
areas on her chin.  The examiner, however, was unable to see 
where the areas of hyperpigmentation were due to heavy makeup 
on the skin.   

With respect to the claim for hemorrhoids, the service 
treatment records and post-service treatment records do not 
document any complaints of rectal bleeding or hemorrhoids, 
but the Veteran contends that since her pregnancy in 1996, 
she has suffered with painful hemorrhoids which have become 
worse.  She stated that she has attempted have the 
hemorrhoids evaluated by medical professionals but she has 
only been advised to use different products to help with her 
bowel movements.  

Although the service treatment records do not specifically 
document complaints of hemorrhoids or rectal bleeding, the 
Veteran has reported a continuity of symptoms since service.  
The Veteran is competent to offer a description of the 
symptoms she experienced in service, and to describe a 
continuity of symptoms since service.  
See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  

The VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The Board finds that a VA 
examination is needed so that an examiner can review the 
entire medical record, consider a complete history, and 
provide an informed opinion as to the relationship between 
any current skin and hemorrhoid disability and service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate VA examination to determine 
the nature and extent of her service-
connected left shoulder and left ankle 
disability. The claims folder must be made 
available to the examiner in conjunction 
with the examination.  All indicated tests 
should be conducted.  The examiner should 
provide the range of motion of the 
Veteran's left shoulder and left ankle and 
should note the presence (including degree 
of severity) or absence of any subluxation 
or lateral instability of this joint.  The 
examiner is also requested to note whether 
the Veteran's left shoulder and left ankle 
exhibit weakened movement, excess 
fatigability, or incoordination.  If 
feasible, this determination should be 
expressed in terms of the degree of 
additional range of motion lost.  The 
examiner should also express an opinion as 
to the degree to which pain could 
significantly limit functional ability 
during flare-ups or when the Veteran uses 
her left shoulder and left ankle 
repeatedly over a period of time.

2.  Schedule the Veteran for an 
appropriate examination with regard to her 
claim for service connection for 
headaches, to include as secondary to 
temporomandibular disorder.   All 
indicated tests should be accomplished.  
The claims folder must be made available 
to the examiner.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not (i.e. a 50% or 
greater likelihood) that any current 
headache disorder was incurred during 
service or is otherwise related to 
service.  In addition, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (i.e. a 50% or 
greater likelihood) that any current 
headache disorder was caused or worsened 
by the Veteran's service-connected 
temporomandibular disorder.

3.  Schedule the Veteran for a VA skin 
examination to determine the current 
nature and likely etiology of the claimed 
hyperpigmentation.  The claims folder must 
be made available to the examiner.  Based 
on the examination and review of the 
claims file, the examiner should clarify 
the nature of any current skin disorder, 
and offer an opinion as to whether it is 
at least as likely as not (a 50 percent or 
greater probability) that any currently 
demonstrated skin disorder, including 
hyperpigmentation, had its onset during 
service.  All findings must be reported in 
detail and all indicated testing must be 
accomplished.

4.  Then, after conducting any additional 
indicated development, readjudicate the 
Veteran's claims of initial increased 
ratings for left shoulder bursitis and 
tendonitis and left ankle sprain with 
residual tendonitis and service connection 
for migraine headaches, hyperpigmentation 
and hemorrhoids.  If the benefits sought 
are not granted to the Veteran's 
satisfaction, issue an appropriate 
supplemental statement of the case and 
provide the Veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




